 Case 2:20-cv-13121-TGB-CI ECF No. 13, PageID.164 Filed 07/29/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

CYNTHIA LEKKI,                                  2:20-CV-13121-TGB

                 Plaintiff,

                                             ORDER OF DISMISSAL
     vs.

PHH MORTGAGE SERVICES, ET                         HONORABLE
AL.,                                           TERRENCE G. BERG

                 Defendants.

     The Court was notified that the parties had reached a resolution

in this matter. Therefore, the case will be dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).

     DATED this 29th day of July, 2021.

                                   BY THE COURT:



                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
